Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deonza Lamar Carmichael appeals the district court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carmichael v. United States, No. 5:08-cr-00229-FL-2; 5:12-cv-00288-FL, 2014 WL 495437 (E.D.N.C. Feb. 6, 2014); see also United States v. Foote, 784 F.3d 931 (4th Cir.2015), petition for cert. filed (May 12, 2015) (No. 14-9792). We deny Carmichael’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED. '